Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 7, 9, 10, 12-14, 16, 18 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for registering and controlling external devices captured in an image with a camera of an electronic apparatus.
The prior art of record (in particular Jamal et al. (US 20150133051), Berelejis et al. (US 20150348403), Nakajima et al. (US 20190259211), and Choudhary et al. (US 20190385043)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: capturing an image including a plurality of devices through a camera of the electronic obtaining first information on the plurality of devices, from the image; receiving second information on the plurality of devices from the plurality of devices; identifying the plurality of devices included in the image, based on the second information and the first information; designating the plurality of devices as a group of the plurality of devices; and collectively registering the group of the plurality of devices on the electronic device, wherein the first information comprises designs of the plurality of devices, wherein the capturing the image comprises capturing an entire interior of a space at once by a panorama camera function of the camera, wherein the identifying the plurality of devices included in the image comprises identifying all registrable devices in the entire interior of the space and distinguishing a same type of the plurality of devices based on the designs of the plurality of devices, and wherein the identifying the plurality of devices included in the image further comprises: identifying first positions of the plurality of devices through image analysis; identifying second positions of the plurality of devices based on a strength and phase difference of a signal received from the plurality of devices; comparing the first positions and the second positions; and identifying the plurality of devices based on results of the comparing. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 01/21/2022. The same reasoning applies to independent claim 12 mutatis mutandis.  Accordingly, claims 1-3, 5, 7, 9, 10, 12-14, 16, 18 and 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeon et al. (US 20170134553), “MOBILE TERMINAL AND METHOD FOR CONTROLLING THE SAME.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413